Citation Nr: 1829565	
Decision Date: 06/18/18    Archive Date: 07/02/18

DOCKET NO.  08-39 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to a traumatic brain injury (TBI) and/or service-connected narcolepsy.

2.  Entitlement to an evaluation in excess of 20 percent disabling for service-connected narcolepsy.

3.  Entitlement to a compensable evaluation for service-connected partial complex seizure disorder, residual of TBI.

4.  Entitlement to a total disability based upon individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Casey N. Walker, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and N.M.

ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty with the United States Army from December 1960 to February 1963.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, and from an April 2014 rating decision by the RO in Detroit, Michigan.  

This matter was previously remanded in February 2016 for additional development, to include scheduling the Veteran for a VA examination to obtain an etiological opinion regarding his sleep apnea.  The decision also concluded that the issue of entitlement to an increased rating for service- connected narcolepsy was "inextricably intertwined" with the resolution of the sleep apnea claim.

The Board notes that a February 2016 rating decision granted service connection for partial complex seizure disorder, residual of TBI.  An evaluation of 100 percent disabling was assigned effective October 17, 2013.  A non-compensable evaluation was assigned as of March 1, 2014, forward.  The Veteran perfected an appeal of the assigned evaluation in June 2017. 

In December 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an evaluation in excess of 20 percent disabling for service-connected narcolepsy, entitlement to a compensable evaluation for a service-connected partial complex seizure disorder, residual of TBI, and entitlement to TDIU benefits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record shows that the Veteran's obstructive sleep apnea did not manifest during or as a result of military service, nor is it related to a service-connected disability.  There is also no evidence that the condition was caused or aggravated by his service-connected narcolepsy or TBI.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).









	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2017).  Copies of compliant VCAA notices were located in the claim's file.

In addition, the Board finds that the duty to assist has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  A VA examination has been conducted and any necessary opinions obtained.  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

As there is no allegation that the December 2017 hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).





	(CONTINUED ON NEXT PAGE)
Service connection, generally

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110, 1131 (West 2015); 38 C.F.R. §§ 3.303 (a), 3.304 (2017). 

Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical 'nexus' requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303 (a) (2017).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a) and (b) (2016).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






Obstructive sleep apnea

The Veteran asserts that he is entitled to service connection for obstructive sleep apnea, to include as secondary to TBI or his service-connected narcolepsy.  Based on a thorough review of the evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim.

Service treatment records do not reveal any complaints, treatment or a diagnosis of obstructive sleep apnea in service.  In 1961, the Veteran was diagnosed with narcolepsy.  During service, the Veteran suffered a TBI when he was hit in the neck by the butt of a M1 Rifle.  The development of narcolepsy was deemed related to the in-service injury and the diagnosis was noted in the Veteran's separation examination report in 1962. 

Post-service VA medical records show that the Veteran was diagnosed with obstructive sleep apnea in 2002.  A clinical polysomnographic report noted the Veteran's complaints of cataplexy, sleep paralysis, hypnogogic hallucinations, snoring, leg jerking and excessive daytime sleepiness.  Results from the examination revealed decreased sleep efficiency, arousals of unclear etiology, and periods of both mild and significant sleep disruption.  The Veteran was diagnosed with mild obstructive sleep apnea.   The stated clinical diagnosis was rendered thirty-nine years post discharge from active service.

Pursuant to a February 2016 Board remand decision, the Veteran was afforded a VA examination to obtain an etiological opinion.

During the clinical evaluation in April 2016, the Veteran described current symptoms including severe daytime sleepiness and periodic leg movements that interrupt night-time sleeping.  Following the in-person interview and relevant diagnostic testing, the examiner opined that the Veteran's sleep apnea was not caused by or otherwise related to his narcolepsy.  In support of the stated conclusion, the examiner noted that the conditions have separate and distinct diagnoses - in other words -  one does not cause the other.  

The examiner also opined that the medical evidence did not support a secondary basis for service connection as due to TBI or narcolepsy.  Sleep apnea is caused by lax muscles in the pharynx, which is located in the throat rather than the brain.  Thus, it is less likely than not (less than 50 percent probability) that the Veteran's sleep apnea is secondarily related to mild TBI.

Further, narcolepsy is caused by an impairment in the sleep centers of the brain; located in the brain stem.  The examiner noted the significant distance between the location of the brain stem and the throat, where symptoms of sleep apnea originate.  Thus, the examiner opined that it is less likely than not (less than 50 percent probability) that the Veteran's mild obstructive sleep apnea was caused by narcolepsy, to include on a secondary basis.

Based upon the forgoing, the Board finds that service connection for obstructive sleep apnea, to include on an secondary basis for service-connected narcolepsy or TBI, is not warranted, as the condition was not caused by or otherwise related to active service.

The Board recognizes that the Veteran's private neurologist provided a favorable medical opinion, dated December 2017, asserting that sleep apnea is secondarily related to the Veteran's TBI.  The opinion further contends that the Veteran's sleep apnea was aggravated beyond its natural progression by his service-connected disabilities.  In support of the stated conclusion, it was asserted that sleep related breathing disorders are increasingly common in individuals with traumatic brain injuries.  No reference to medical literature or any positive study-related findings was noted.  A seizure disorder (epilepsy) disability benefits questionnaire, dated December 2017, was prepared by the Veteran's private neurologist has also been associated with the claims file.

While the opinions noted have been fully evaluated, the Board accords little probative weight to the conclusions drawn by the private physician as they are not supported by the evidence of record and fail to show review of medical literature or any reference to favorable research findings upon which the physician relied.  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  

Further, in November 2016, VA obtained an independent medical opinion which concluded that the evidence of record did not support a basis for finding that the Veteran's sleep apnea was caused or aggravated by his service-connected narcolepsy, seizure disorder, or TBI.  The diagnosis was deemed more likely than not related to age and/or post-service weight gain.  The aforementioned conclusion is supported by the VA examiner's findings in April 2016.  Following the evaluation, the examiner noted that sleep apnea is caused by an impairment in the throat, while narcolepsy and TBI originate from an impairment located in the brain or brain stem.  Thus, a causal relationship could not be established for conditions with symptomology that originates in different parts of the bodily systems. 

In making all determinations, the Board has fully considered all lay assertions of record, to include statements from the Veteran, his significant other, and other family members.  While the Veteran is generally deemed competent to report on observable symptoms, their onset, and impact on his daily living, there is no evidence that the Veteran possesses the requisite training or expertise to render a medical opinion as to a nexus between his current condition and active service, to include as secondary to his service connected disabilities.  Layno v. Brown, 6 Vet. App. 465   (1994), see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4   (Fed. Cir. 2007).

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim of entitlement to service connection for sleep apnea must be denied.



ORDER

Entitlement to service connection for obstructive sleep apnea, to include as secondary to TBI or service-connected narcolepsy, is denied.


REMAND

Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran contends that he is entitled to a higher evaluation for his service-connected narcolepsy and partial complex seizure disorder.

In a December 2017 video conference hearing, the Veteran's representative asserted that the Veteran currently suffers 10 to 15 narcoleptic episodes and 10 minor seizures daily.  The Veteran testified that sometimes he can fall asleep unexpectedly for anywhere between 35 or 40 minutes.

As the aforementioned suggests that the Veteran's condition may have worsened during the appeal period, a remand is necessary to adequately evaluate the current severity of the Veteran's narcolepsy and complex seizure disabilities.  Caffrey v. Brown, 6 Vet. App. 377, 381   (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity). 

With regard to the TDIU claim, the Veteran contends that the combined impact of his service connected disabilities, to include narcolepsy and partial complex seizure disorder, have rendered him unemployable.  Because the above referenced issues are being remand, these claims are inextricably intertwined.  Accordingly, adjudication of this claim will be deferred until further development of the inextricably intertwined issue is completed.  Gurley v. Peake, 528 F.3d 1322   (Fed. Cir. 2008) (noting that remand of inextricably intertwined claims was warranted for reasons of judicial economy even in absence of administrative error); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (providing that two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination in order to determine the current severity of his narcolepsy.  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination. Specifically, the examiner should discuss frequency and severity of any sleep attacks, to include whether such episodes are major or minor. All findings should be reported in detail.

The Veteran's lay assertions regarding the above information must be considered by the examiner and fully discussed in the examination report.  The Board notes that the Veteran is competent to provide testimony regarding issues such as the frequency of narcoleptic episodes.  

2.  Schedule the Veteran for a VA examination in order to determine the current severity of his partial complex seizure disorder.  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  Specifically, the examiner should discuss the frequency and severity of any attacks, to include whether such episodes are major or minor.  Any loss of consciousness should also be noted and its duration.  All findings should be reported in detail.

The Veteran's lay assertions regarding the above information must be considered by the examiner and fully discussed in the examination report.  The Board notes that the Veteran is competent to provide testimony regarding issues such as the frequency of seizure episodes.  

3.  Following completion of the above referenced development, to include any additional development indicated, the AOJ should review the claims file and re-adjudicate the Veteran's increased rating claims, and claim for entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


